DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG YONG KYU (KR 10-1117207).
Regarding claim 13, SONG YONG KYU discloses a mobile terminal (200, fig. 1; see first three lines of page 3) comprising:
a communication unit (230, fig. 1; see paragraphs 2, 8, and 9 of page 2) performing wireless communication with an unmanned aerial vehicle (UAV; 100, fig. 1; see paragraphs 2, 8, and 9 of page 2); 
a controller (operation unit 210  having built-in operation function, fig. 1; see abstract, page 2 paragraph 8) generating at least one terminal information capable of controlling the UAV based on a user request (user request is when user uses the manual control to lean the smart phone down, raise the phone etc to control UAV, see abstract, first and second paragraphs each of pages 2& 3) and controlling the communication unit 230 to transmit the generated see abstract, first and second paragraphs each of pages 2& 3); and
a sensing unit sensing movement of the mobile terminal (citing, “acceleration sensor built in a smart phone 200”; see first three lines of page 3),
wherein when a preset movement is sensed through the sensing unit (citing acceleration sensor provided in a smart phone 200; i.e. to sense movement thereof; see first three lines of page 3) in a state that the mobile terminal is connected to the UAV to perform wireless communication, the controller transmits a preset control signal related to control to the UAV (citing, first and second paragraphs each of pages 2& 3; also see first paragraph page 3, “ in the manual operation, an operation signal generated by the movement of the smartphone 200 is transmitted to the unmanned aerial vehicle 100 by using the acceleration sensor built in the smartphone 200 so that the servo and the driving device 150 may be used.  In addition, the smart phone is horizontal and leans down frontal part thereof and the UAV altitude is lowered; when the frontal part is raised the altitude of the UAV is increased; when the phone leans down to the lower right and the UAV makes a right turn, etc; see page 3, first two paragraphs).

Objection to claim as being dependent on rejected claim.
Claim 15 objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 1-3, 5-12, 16-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claims 1 and 20
“wherein in a state that the UAV is connected to the first mobile terminal to perform wireless communication, the controller transmits a control request signal to a second mobile terminal different from the first mobile terminal on the basis of at least one of connected signal strength and receiving of a preset control signal and
wherein the controller recognizes an image related to a face included in an image received through the camera, and determines the second mobile terminal based on terminal information associated with the recognized image.”

Claim 16
“a controller displaying screen information corresponding to a control request signal when the control request signal is received from the UAV, and controlling the communication unit to transmit a control approval signal for the control request signal to the UAV based on a user-request; and
a sensing unit sensing movement of the mobile terminal,
wherein the communication unit is connected with the UAV to perform wireless communication when the control approval signal is transmitted, and screen information received from the UAV is displayed on the display unit,……”


Conclusion
The prior art (US 20120262708), (US 8903568), (US 9753355) made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666